

114 S521 RS: President Street Station Study Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 206114th CONGRESS1st SessionS. 521[Report No. 114–126]IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Cardin (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, with an amendment and an amendment to the titleOmit the part struck through and insert the part printed in italicA BILLTo authorize the Secretary of the Interior to conduct a special resource study of President Station
			 in Baltimore, Maryland, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the President Street Station Study Act.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)Study
 areaThe term study area means the President Street Station, a railroad terminal in Baltimore, Maryland, the history of which is tied to the growth of the railroad industry in the 19th century, the Civil War, the Underground Railroad, and the immigrant influx of the early 20th century.
			3.Special resource
			 study
 (a)StudyThe Secretary shall conduct a special resource study of the study area.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the study area;
 (2)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (4)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
				(c)Applicable
 lawThe study required under subsection (a) shall be conducted in accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5). subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and
 (2)any conclusions and recommendations of the Secretary.Amend the title so as to read: A bill to authorize the Secretary of the Interior to conduct a special resource study of President
			 Street Station in Baltimore, Maryland, and for other purposes..September 9, 2015Reported with an amendment and an amendment to the title